United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 02-3259
                                  ___________

Stephanie J. Woods,                    *
                                       *
            Appellant,                 * Appeal from the United States
                                       * District Court for the
       v.                              * Eastern District of Missouri.
                                       *
Daniel R. Glickman, Secretary, United * [UNPUBLISHED]
States Department of Agriculture,      *
                                       *
            Appellee.                  *
                                  ___________

                        Submitted: April 23, 2003
                            Filed: April 28, 2003
                                 ___________

Before MORRIS SHEPPARD ARNOLD, BYE, and RILEY, Circuit Judges.
                         ___________

PER CURIAM.

      Stephanie Woods appeals from the district court’s1 adverse grant of summary
judgment in her employment action against the United States Department of
Agriculture, in which she had alleged race and disability discrimination. Having
reviewed de novo the record and carefully considered the parties’ briefs, we agree
with the conclusions and reasoning explained in the district court’s thorough



      1
       The Honorable Donald J. Stohr, United States District Judge for the Eastern
District of Missouri.
memorandum opinion. See Whitley v. Peer Review Sys., Inc., 221 F.3d 1053, 1055
(8th Cir. 2000) (standard of review). Accordingly, we affirm. See 8th Cir. R. 47B.

      A true copy.

            Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -2-